Case 3:18-cv-00765-DJH-CHL Document 34 Filed 12/26/20 Page 1 of 11 PageID #: 533




                                UNITED STATES DISTRICT COURT
                                WESTERN DIVISION OF KENTUCKY
                                     LOUISVILLE DIVISION


 MARY PATRICIA LEENERTS,                                     )
                                                             )
                                  Plaintiff                  )
                                                             )
 v.                                                          )         Case No. 3:18-cv-765-DJH
                                                             )         Filed Electronically
                                                             )
 MULTI PACKAGING SOLUTIONS OF                                )
 KENTUCKY, LLC,                                              )
                     Defendant                               )
                                                             )

                  MOTION TO ALTER, AMEND OR VACATE ORDER
                         DENYING SUMMARY JUDGMENT
                 ON PLAINTIFF’S CLAIM FOR SEXUAL HARASSMENT

        Comes the Defendant, Multi Packaging Solutions of Kentucky, LLC, (“MPS”),                    by

 counsel, and for its Memorandum in Support of Motion to Alter, Amend or Vacate Order Denying

 Summary Judgment on Plaintiff’s Claim for Sexual Harassment submits the following:

 I.     PROCEDURAL BACKGROUND

        Plaintiff, Mary Leenerts (“Leenerts”), alleged that her former supervisor, Mike Mullins

 (“Mullins”) sexually harassed her for seventeen years 1 by engaging in the following actions: (a)

 walking up behind her so that they bumped up against one another; (b) quietly coming up behind

 her and smelling her neck; and (c) mouthing the words “I love you” when no one was looking.

 (See DN 32, Order Denying Summary Judgment at 2). Leenerts complained that this conduct

 occurred “a couple of times a week” through 2017 when Mullins retired. (Id.). Leenerts admitted

 that although she was aware of MPS’s policy against harassment, she never complained, formally

 or informally, about Mullins’ behavior. (Leenerts depo., at 125).


        1
                The statute of limitations bars any claim for conduct that occurred prior to 2013.
Case 3:18-cv-00765-DJH-CHL Document 34 Filed 12/26/20 Page 2 of 11 PageID #: 534




        MPS moved for summary judgment on the sexual harassment claim on two grounds. First,

 MPS argued that the conduct alleged by Leenerts was insufficient to support a prima facie case of

 sexual harassment. (DN 16, Motion for Summary Judgment at 16-18). Alternatively, MPS argued

 that it was entitled to the affirmative defense afforded to it by the U.S. Supreme Court in Burlington

 Industries, Inc. v. Ellerth, 524 U.S. 742, 761 (U.S. 1998). (Id. at 19). Under this defense, MPS

 put forth evidence that it had a sexual harassment policy designed to correct or prevent the

 harassing behavior, and that Leenerts unreasonably failed to take advantage of the policy.

        This Court did not address MPS’s first argument that Leenerts failed to produce sufficient

 evidence for a jury to conclude that Mullins’ conduct amounted to sexual harassment. (DN 32 at

 7). Instead, the Court asserted that MPS “conced[ed]” that Leenerts has established a prima facie

 case of sexual harassment. (Id.). MPS, however, did not make any such concession. The Court

 also held that MPS’s policy did not meet the standard established by the Sixth Circuit to satisfy

 the first prong of the affirmative defense. (Id. at 9, citing Thornton v. Federal Express Corp., 530

 F.3d 451 (6th Cir. 2008). Specifically, the Court concluded that MPS’s policy did not allow for

 both formal and informal reporting of complaints, and that it did not require supervisors to report

 incidents of sexual harassment. (Id.). For the reasons set forth below, MPS respectful asks this

 Court to alter, amend or vacate its order by ruling that Mullins’ alleged conduct does not establish

 a prima facie case of sexual harassment and/or that MPS’s policy met the Sixth Circuit standard.

 II.    LEENERTS DID NOT ESTABLISH A PRIMA FACIE CLAIM OF SEXUAL
        HARASSMENT.

        This Court set forth the definition of sexual harassment. “‘Discrimination in this form

 occurs ‘[w]hen the workplace is permeated with discriminatory intimidation, ridicule, and insult

 that is sufficiently severe or pervasive to alter the conditions of the victim’s employment and create

 an abusive working environment.’” (DN 32 at 6). As noted previously by MPS in its Motion for

                                                   2
Case 3:18-cv-00765-DJH-CHL Document 34 Filed 12/26/20 Page 3 of 11 PageID #: 535




 Summary Judgment, “merely offensive” conduct will not support a claim for harassment. (DN 16

 at 17, citing Harris v. Forklift Systems, Inc., 510 U.S. 17 (1993); and Black v. Zaring Homes, Inc.,

 104 F.3d 882 (6th Cir. 1997).

        In Black v. Zaring Homes, Inc., 104 F.3d 882 (6th Cir. 1997), the Sixth Circuit reversed a

 jury verdict and held that jokes and comments in a female employee’s presence were not severe or

 pervasive enough to create a hostile work environment. In Black, the plaintiff alleged that during

 bi-weekly meetings, male employees would make comments and jokes that made her

 uncomfortable, including: (1) referring to pastries and saying, “Nothing I like more in the morning

 than sticky buns” while wiggling his eyebrows and smiling at plaintiff; (2) referring to naming

 land next to a Hooters Restaurant “Titsville” or “Twin Peaks”; (3) laughing when plaintiff

 correctly pronounced the name of a purchaser, Dr. Paul Busam, (pronounced “bosom”); (4)

 jokingly asking plaintiff if she was dancing on the tables at a biker bar; (5) referring to women as

 “broads”; and (6) telling her she was paid well for a “woman.” The Sixth Circuit reversed the jury

 verdict and dismissed plaintiff’s claims, holding that not all comments that have sexual overtones

 are actionable unless they meet the severe or pervasive standard:

        Although the verbal comments were offensive and inappropriate, and the record
        suggests that defendant’s employees did not always conduct themselves in a
        professional manner, Title VII was “not designed to purge the workplace of
        vulgarity.”

                                                ***
        The Supreme Court in both decisions [Harris and Meritor] recognized that there
        may be times when offensive comments have an impact in the workplace, indeed
        constitute “harassment,” but do not create an objectively hostile work environment.
        “[N]ot all workplace conduct that may be described as ‘harassment’ affects a ‘term,
        condition, or privilege’ of employment within the meaning of Title VII.”

 Black, 104 F.3d at 826, 827 (citations omitted).

        When analyzing such claims, the U.S. Supreme Court directs lower courts to note the



                                                    3
Case 3:18-cv-00765-DJH-CHL Document 34 Filed 12/26/20 Page 4 of 11 PageID #: 536




 difference between statements that are merely boorish or vulgar and those that are deeply offensive

 and sexually harassing. It is important to remember the U.S. Supreme Court has “never held that

 workplace harassment, even harassment between men and women, is automatically discrimination

 because of sex merely because the words used have sexual content or connotation.” Oncale v.

 Sundowner Offshore Service, Inc., 523 U.S. 75, 118 S.Ct. 998, 1002 (1998). This is illustrated in

 Morris v. Oldham County, 201 F.3d 784 (6th Cir. 2000). In Morris, the plaintiff alleged that her

 supervisor offered to give her a better performance evaluation in exchange for sexual favors. When

 she refused, he became overly critical of her and continued to harass her. She also complained of

 hearing dirty jokes in the workplace, comments about her state of dress, and comments about her

 appearance. The Court noted that the conduct amounted to nothing more than “simple teasing”

 and “offhand comments” which is insufficient to alter the terms and conditions of employment.

 Id. at 790. In affirming summary judgment for the employer, the Court found that while the

 conduct of her supervisor certainly contained sexual overtones, the totality of the circumstances

 did not create a hostile work environment.

        A prima facie case requires a plaintiff to demonstrate through competent evidence that she

 was subjected to unwelcome sexual harassment as it is defined by the law. See Thornton, 530 F.3d

 451. Even viewing Leenerts’ allegations in a light most favorable to her, she has failed to

 demonstrate a sexually hostile work environment. Leenerts was unable to identify a single sexist

 comment made by Mullins. (Leenerts depo., at 21-32). She does not allege that Mullins groped

 or fondled her, or that he propositioned her. Further, there is a complete absence of testimony that

 the behavior attributed to Mullins interfered with her job. She does not allege that she actively

 took steps to avoid Mullins as a result of the alleged harassment. She does not allege that she was

 unable to focus or otherwise do her job because of Mullins’ conduct. Simply put, there is no



                                                  4
Case 3:18-cv-00765-DJH-CHL Document 34 Filed 12/26/20 Page 5 of 11 PageID #: 537




 evidence that Mullins’ actions affected Leenerts’ job performance. Additionally, as described by

 Leenerts, Mullins’ conduct was certainly immature and boorish behavior, but does not rise to the

 level of creating a sexually hostile work environment. A reasonably jury, therefore, could not

 conclude that his conduct was more than merely offensive. Indeed, Mullins’ conduct was far less

 egregious than the vulgarities illustrated in Black or Morris which were found to fall short of

 amounting to actionable harassment.

        MPS did not concede that Leenerts established a prima facie case of sexual harassment for

 purposes of the Motion for Summary Judgment. Rather, it argued that she failed to present

 sufficient evidence in response to summary judgment that she was subjected to a hostile work

 environment. Leenerts’ inability to demonstrate that Mullins’ conduct was so severe or pervasive

 that it affected the terms and conditions of her employment requires summary judgment in favor

 of MPS. Accordingly, MPS respectfully requests that this Court amend its Order and dismiss

 Leenerts’ claim for sexual harassment for her failure to establish a prima facie case.

 II.    MPS’S SEXUAL HARASSMENT POLICY MEETS THE SIXTH CIRCUIT
        STANDARD.

        This Court found that Leenerts did not suffer any adverse employment action related to her

 claim of sexual harassment. (DN 32 at 7-8). As a result, MPS was allowed to prove the elements

 of the affirmative defense to her claims. This affirmative defense requires MPS to show that it

 “exercised reasonable care to prevent and correct promptly any sexually harassing behavior; and

 (b) that [the] plaintiff unreasonably failed to take advantage of any preventative or corrective

 opportunities provided by the employer or to avoid harm otherwise.” (DN 32 at 8). “ [A]n

 effective harassment policy should at least: (1) require supervisors to report incidents of sexual

 harassment; (2) permit both informal and formal complaints of harassment to be made; (3) provide




                                                  5
Case 3:18-cv-00765-DJH-CHL Document 34 Filed 12/26/20 Page 6 of 11 PageID #: 538




 a mechanism for bypassing a harassing supervisor when making a complaint; and (4) provide for

 training regarding the policy.’” Thornton, 530 F.3d at 456 (citation omitted).

        There was no dispute that Leenerts failed to take advantage of MPS’s policy. This Court,

 therefore, focused on whether the policy met the standard set forth in Thornton, 530 F.3d 451. The

 Reporting Procedure was stated as follows:

        Reporting Procedure

        If you believe that an employee, supervisor, manager, customer, vendor or any
        other individual has subjected you to harassment affecting your work environment,
        or if you believe anyone is being treated unlawfully, you must report your concerns
        immediately as follows:

                1.     Report the incident(s) to your immediate supervisor;
                2.     If the problem is not resolved, or the supervisor is the problem,
                       report the incident(s) to your supervisor’s supervisor or your Human
                       Resources Manager.
                3.     If resolution is not reached, report the situation to the Vice President
                       of Human Resources (517) 886-2344.

 (See Policy attached hereto as Exhibit 1; emphasis added). The Policy further states that when

 using “Step 3” employees will be required to report the incident in writing if he has “not already

 done so.” (Id.).

        This Court denied MPS the affirmative defense holding that its policy did not require

 supervisors to report sexual harassment and did not allow for both formal and informal reporting.

 (DN 32 at 8-9). No magic words are required by the Sixth Circuit to have an effective policy.

 Consequently, the policy meets these requirements.

        The first paragraph of the policy requires that employees report of harassment if they

 believe that another is being treated unlawfully. As written, any employee who is aware of

 harassment is required to make a report. This policy applies to supervisors as well as non-




                                                  6
Case 3:18-cv-00765-DJH-CHL Document 34 Filed 12/26/20 Page 7 of 11 PageID #: 539




 supervisory employees, and therefore, mandates that supervisors make a report of known or

 suspected unlawful harassment as required by the Sixth Circuit.2

           In addition, the policy allows for both informal and formal reporting despite not using those

 specific words. The policy does not dictate or limit the manner in which a report is to be

 communicated. It leaves open the possibility of both oral or written reports. Moreover, the policy

 specifically recognizes that oral reports may be given in stating that a report made pursuant to

 “Step 3” will require a written report if one has not already been provided. MPS provided several

 avenues for employees to make a report, including avenues to bypass a supervisor who is

 harassing, and a direct number for the Vice President of Human Resources located out-of-state.

 Accordingly, this policy allows for both formal and informal reporting, and is not deficient under

 the Sixth Circuit standard. MPS, therefore, requests that this Court reconsider its order and grant

 summary judgment to MPS for having established all elements of the affirmative defense.

                                               CONCLUSION

           For the foregoing reasons, MPS respectfully requests this Court grant its Motion to Alter,

 Amend or Vacate its order denying summary judgment to MPS on Leenerts’ sexual harassment

 claims.

                                                             /s/ Cynthia L. Effinger
                                                             CYNTHIA L. EFFINGER
                                                             McBRAYER PLLC
                                                             500 W. Jefferson Street, Suite 2400
                                                             Louisville, KY 40222
                                                             Phone: (502) 327-5400
                                                             Fax: (502) 327-5444
                                                             ceffinger@mcbrayerfirm.com
                                                             Counsel for Defendant, Multi Packaging
                                                             Solutions of Kentucky, LLC



           2
                   It is important to note that Leenerts took no depositions and provided no witness statements to
 suggest that another employee (including a supervisor) was aware of Mullins’ conduct and failed to report it.

                                                        7
Case 3:18-cv-00765-DJH-CHL Document 34 Filed 12/26/20 Page 8 of 11 PageID #: 540




                                    CERTIFICATE OF SERVICE

      It is hereby certified that a true and correct copy of the foregoing has this 26th day of
 December, 2020, been served via electronic filing and/or U.S. mail upon the following:


 Timothy Denison
 235 S. Fifth Street, Third Floor
 Louisville, KY 40202
 Counsel for Plaintiff


                                                   /s/ Cynthia L. Effinger
                                                   Counsel for Defendant




 4847-6961-5060, v. 1




                                               8
Case 3:18-cv-00765-DJH-CHL Document 34 Filed 12/26/20 Page 9 of 11 PageID #: 541




                               Exhibit 1
Case 3:18-cv-00765-DJH-CHL Document 34 Filed 12/26/20 Page 10 of 11 PageID #: 542




                 3. The conduct or communication has the purpose or effect of unreasonabry
                 interfering with an individual's employment or creating an intimidating, hostile or
                 offensive work environment,

          Examples of prohibited harassment include, but are not limited to

             o    threatening, intimidation, disparate treatment or othenruise interfering with other employees
                  based on a protected characteristic, whether on or off duty;
             o    racialepithets;
             o    derogatory remarks relating to one of the protected characteristics;
             ¡    unwanted sexual advances, invitations, or comments, written or verbal;
             r    displaying derogatory or lewd posters, photographs, cartoons or drawings, or making
                  sexual gestures;
             e   unwanted touching, blocking normal movement, or interfering with work because of the
                 employee's gender or other protected characteristic;
             .   threats or demands to submit to sexual requests in order for you to keep your job or avoid
                 some other adverse employment action, and offers of job benefits in return for sexual
                 favors;
             .   arìY conduct that is so severe or pervasive that it creates a work environment abusive to
                 employees based on a protected characteristic; and
             e   retaliation for having reported or threatened to report harassment.

         A hostile or offensive work environment can be caused by sexually suggestive or lewd remarks,
         insults based on a protected characteristic, humor and jokes about sex, hugs, touches or kisses,
         requests for sexual favors, sexually suggestive or pornographic posters, cartoons, or drawings and
         obscene or sexually suggestive body gestures.

         Harassment prohibited by this policy must be distinguished from conduct or communication that,
         even though unpleasant or disconcerting, is not inappropriate in the context of carrying out
         instructional, advisory, counseling or supervisory responsibilities.

         Reportinq Procedure

         lf you believe that an employee, supervisor, manager, customer, vendor or any other individual has
         subjected you to harassment affecting your work environment, or if you believe anyone is being
         treated unlawfully, you must report your concerns immediately as foilows:

                 1. Reportthe incident(s) to your immediate supervisor;
                 2. lf the problem is not resolved, or the supervisor is the problem, report to the
                      incident(s) to your supervisor's supervisor or your Human Resources
                      Manager.
                 3.   lf resolution is not reached, report the situation to the vice president of
                      Human Resources (517) 886-2344.




                                                                                                             B
Case 3:18-cv-00765-DJH-CHL Document 34 Filed 12/26/20 Page 11 of 11 PageID #: 543




      When using Step 3 of the Reporting Procedure, you will be requested, if you have
                                                                                               not already done
      so, to report the íncident in writíng. A written report that details the nature of the harassment,
                                                                                                          dates,
      tímes and other persons present when the harassment occurred wíll enable the                             '
                                                                                             Company to tat<e
      effective, timely and constructive action.

      All allegations of harassment will be promptly and thoroughly investigated as confidentiaily
                                                                                                    as
      possible, and appropriate action will be taken, The Compãny will
                                                                        notlobrate retaliation against any
      employee or other person who in good faíth reports a violation or perceived violation
                                                                                             of tñis policy,
      or retaliation against any employee or other person who participates in any
                                                                                       investigation as a
      witness or othenruise. Retaliation is a serious violation of this policy and ijsubjectio
                                                                                                 the
      investigation and corrective measures described in this policy. nny acts of retál¡atíon
                                                                                                  must be
      promptly reported to your supervisor, your Human Resourceð Manager,
                                                                                   or the Vice president of
      Human Resources.


      Employment of Relatives and Dating Relationships
                                                                                 _a
     ln an effort to promote efficiency of operations, improve productivity and morale,
                                                                                         avoid conflicts of
     interest, prevent favoritism and bias, and provide the beót service to our customers,
                                                                                            immediate
     family members will not directly report to a family member nor will any manager
                                                                                        or éupervisor have
     a-"dating relationship" with an employee whom he or she supervises or whoJe
                                                                                      terms or conditions
     of employment he or she may influence.

      lf employees are, or become, family members, reasonable efforts will be made
                                                                                       to reassign one or
     both persons so as to achieve compliance with this policy. lf accommodations
                                                                                      of this nature are not
     feasible, the employees may be permitted to determine which of them will resign.
                                                                                          Alternatively, the
     Company may decide, in its sole discretíon, who will remain employed. For thðpurpose
                                                                                                 of this
     policy, immediate family includes: spouse, parent, child, sibling,'in-iaw, grandparent,
                                                                                             grandchild,
     stepchild, and members of household.

     A similar policy will apply to "dating relations.hips," which, for the purpose of
                                                                                       this policy, means any
     relationship involving sexual, romantic, or other intimate involvemeni. A manager
                                                                                              or supervisor who
     wishes to engage in a dating relationship with an employee whom he or she sipervises
                                                                                                    or whose
    terms or conditions of employment he or she may infiuence is required to bring
                                                                                           this matter to the
    attention of the Human Resources l/anager. The Company will make every
                                                                                       eiort to reassign or
    transfer one of the employees involved to avoid an actual óonflict of interest. When
                                                                                                no suitable
    accommodation can be arranged, it may be necessary for one employee to leave
                                                                                              the company, in
    whici case, the employees may be permitted to determine which of tñem will resign. Alternatiiely,
    the company may decide, in its sole discretion, who will remain employed,

    Other Conflicts of Interest                                                                            a
    All employees are expected to conduct business in the highest ethical manner. Employees
                                                                                            are
     required to disclose to the company any conflicts of interest and/or potential
                                                                                    conflicis of interest
    that they may have with MPS and/or its related entities, Violations of this policy will
                                                                                            be considered a
    violation of the Company's Code of Conduct & Business Ethics and resuli in
                                                                                    dfuciplinary action up
    to and including discharge.




                                                                                                            9
